UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit


                           No. 02-21007
                         Summary Calendar


                         ERIC L. STEVENS,

                                              Plaintiff-Appellant,


                              VERSUS


               GOODYEAR TIRE & RUBBER COMPANY, also
                    known as Goodyear Chemical,


                                               Defendant-Appellee.



           Appeal from the United States District Court
       For the Southern District of Texas, Houston Division
                           H-01-CV-1371

                         February 21, 2003


Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      For essentially the reasons stated in the district court’s

careful memorandum and order of July 31, 2002, we agree that

Stevens’ summary judgment evidence failed to establish a prima

facie case that he was “disabled” within the meaning of the ADA.

      The judgement of the district court is therefore


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
AFFIRMED.




            2